Dear Rep. Warner:
You have requested the opinion of this office regarding the effects of R.S.33:4873 on economic development districts.  More specifically, you ask whether or not the advertising limitations placed on parishes and municipalities apply to the St. Bernard Economic Development Commission, hereafter referred to as the Commission.
R.S. 33:4873 states:
      Police juries and municipalities may advertise by publications and radio and spend of their funds, not otherwise specifically allocated by law, sums prescribed as follows:
      (1) Police juries and municipalities serving territories exceeding one hundred thousand population may spend the sum of ten thousand dollars annually.
      (2) Police juries and municipalities serving a territory with a population exceeding fifty thousand and not over one hundred thousand may spend the sum of five thousand dollars annually.
      (3) Police juries and municipalities serving a population of less than fifty thousand may spend twenty-five hundred dollars annually.
The applicability of R.S. 33:4873 to the Commission, hinges upon the determination of whether the commission is part of the St. Bernard Parish government or some other type of entity.  Some economic development districts are created directly by the legislature by statute, while others are created by parishes or municipalities pursuant to a general statute, R.S. 33:9023, for the purpose of aiding local government subdivisions in alleviating unemployment, underemployment, and other forms of economic distress in their areas.  R.S. 33:9024 defines such a commission as a "private non-profit corporation" which shall operate "pursuant to the laws of Louisiana".  Therefore, by virtue of the statutory declaration that such economic development commissions are private non-profit corporations, they cannot be considered to actually be part of the parish or municipal government.
As a private non-profit corporation, the commission is free to act in a manner consistent with its general purpose and is subject solely to the laws governing such entities and not the laws directed to municipalities and parishes.  Therefore, the limitations on expenditures for advertising in R.S. 33:4873 are not applicable to the St. Bernard Economic Development Commission.
I trust that this opinion adequately addresses your inquiry.  If you have any further questions please do not hesitate to contact me.
Respectfully submitted,
                                  WILLIAM J. GUSTE, JR. Attorney General
                                  GLENN R. DUCOTE Assistant Attorney General
Bar Roll Number 5106